COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-14-00368-CR


LESTER FANE WEBB                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                          STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1304635D

                                      ----------

                         MEMORANDUM OPINION 1

                                      ----------

      A jury convicted Appellant Lester Fane Webb of aggravated sexual assault

of a child under the age of fourteen years and assessed his punishment at seven

years’ confinement. The trial court sentenced him accordingly. In a single point,

Appellant contends that the trial court reversibly erred by refusing to allow him to

present evidence concerning his good character.

      1
       See Tex. R. App. P. 47.4.
      As the State points out, to preserve error in a trial court’s exclusion of

evidence, the substance of the excluded evidence must be shown by an offer of

proof unless it is apparent from the context of the questions asked. 2 Error may

be preserved by an offer of proof, either in question-and-answer form or in the

form of a concise statement by counsel. 3 Counsel’s concise statement must

include a summary of the proposed testimony. 4 Here, trial counsel made no

offer of proof. We note, however, that by skillful questioning, able trial counsel

nevertheless managed to present to the jury the witness’s opinion:

      Q.    Are you familiar for—with his reputation in the community for
            being a peaceful and law-abiding citizen?

      A.    Yes, we are.

      Q.    Okay. And what is that reputation?

      A.    It’s a very upstanding reputation, caring [and] law abiding.

      Q.    Uh-huh. And his reputation for honesty?

      A.    Very good.

      Q.    Okay. Would you trust him around your grandchildren?

      A.    I sure would.

      Q.    No hesitation?


      2
     Tex. R. Evid. 103(a)(2); Bundy v. State, 280 S.W.3d 425, 428 (Tex.
App.—Fort Worth 2009, pet. ref’d).
      3
       Tex. R. Evid. 103(a)(2), (c); Love v. State, 861 S.W.2d 899, 901 (Tex.
Crim. App. 1993).
      4
       Love, 861 S.W.2d at 901.



                                        2
      A.     No hesitation.

      Q.     You understand what he is charged with here today?

      A.     Yes, [I] do.

      Q.     And you understand it involves R[.]?

      A.     Right.

      Q.     And the allegation is sexual abuse?

      A.     Right.

      Q.     And I can sit here and go into all the details about what the
             allegation involves. Would that change your opinion of Mr.
             Webb?

      A.     No.

      Because Appellant did not preserve error, we overrule his sole point and

affirm the trial court’s judgment.




                                                    /s/ Lee Ann Dauphinot
                                                    LEE ANN DAUPHINOT
                                                    JUSTICE

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 11, 2015




                                        3